Vanguard International Equity Index Funds Supplement to the Statement of Additional Information Dated February 28, 2013 (revised May 28, 2013) The transaction fees imposed on purchases and redemptions of ETF Creation Units of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund, Vanguard Total World Stock Index Fund, and Vanguard FTSE All-World ex-US Index Fund have been modified as follows: Vanguard ETF ® Old Transaction Fee New Transaction Fee FTSE Europe ETF $9,600 $5,000 FTSE Pacific ETF $7,200 $5,000 Total World Stock ETF $15,000 $10,000 FTSE All-World ex-US ETF $22,000 $15,000 Statement of Additional Information Text Changes The table on page B-50 under Transaction Fee on Purchases of Creation Units is replaced with the following: Maximum Additional Transaction Fee Variable Charge for Vanguard ETF on Purchases Cash Purchases 1 FTSE Europe ETF $5,000 2.00% FTSE Pacific ETF 2 FTSE Emerging Markets ETF 2 FTSE All-World ex-US ETF Total World Stock ETF FTSE All-World ex-US Small-Cap ETF 3 Global ex-U.S. Real Estate ETF 1 As a percentage of the cash-in-lieu amount invested. 2 On average, the charge is expected to be 0.25%. 3 On average, the charge is expected to be 0.75%. The table on page B-51 under Transaction Fee on Redemptions of Creation Units is replaced with the following: Maximum Additional Transaction Fee Variable Charge for Vanguard ETF on Redemptions Cash Redemptions 1 FTSE Europe ETF $5,000 2.00% FTSE Pacific ETF 2 FTSE Emerging Markets ETF 2 FTSE All-World ex-US ETF Total World Stock ETF FTSE All-World ex-US Small-Cap ETF 3 Global ex-U.S. Real Estate ETF 1 As a percentage of the cash-in-lieu amount redeemed. 2 On average, the charge is expected to be 0.50%. 3 On average, the charge is expected to be 0.75%. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 072A 062013
